DETAILED ACTION
	For this Office action, Claims 25-44 are pending.  Claims 1-24 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, in particular mental processings, without significantly more. The claims recite either a medical device or a method (in the case of Claims 34-44) that provides sensor devices and processors that relate values associated with said sensor and weight of a user to both an estimated post-treatment ultrafiltration rate and an ultrafiltration rate threshold value, wherein an adjustment of non-specific operating parameters may be made based on a comparison of the ultrafiltration rates. Since the claimed method or instructions are associated with estimated values, and the end product of the claimed invention is routine and conventional (the adjustment of operating parameters), the claimed invention is considered primarily a mental process in calculation and comparison of values without significantly more. This judicial exception is not integrated into a practical application because the recited practical application is not directly recited within the claim.  The claim does not disclose what operating parameters may be adjusted or if said parameters would even provide a practical application (say, for instance, that the target threshold ultrafiltration rate is adjusted). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practical application recited in the claim, the adjustment of one or more operating parameters of the medical device, is considered routine and conventional.  See Furuhashi et al. (herein referred to as “Furuhashi”, US Pat Pub. 2014/0102959), which discloses setting or changing parameters relating to the treatment performed on a medical device based on detected flow rates (Paragraph [0037]).  For these reasons, Claims 25-44 are rejected under 35 U.S.C. 101.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11007310 (herein referred to as “the ‘310” patent) in view of Planas et al. (herein referred to as “Planas”, US Pat Pub. 2016/0378298). 
Regarding instant Claim 1, Claim 1 of the ‘310 patent recites a medical device, comprising a display device; a computer-readable medium comprising computer-executable instructions; one or more processors configured to execute the computer-executable instructions; an alert module configured to be communicatively coupled to the one or more processors and produce an alert; and wherein, when the one or more processors are executing the computer-executable instructions, the one or more processors are configured to carry out operations to:  receive one or more values associated with a user of the medical device, the one or more values comprising a current weight of the user; determine an estimated-post treatment ultrafiltration rate based on the one or more values; compare the estimated post-treatment ultrafiltration rate to an ultrafiltrate threshold value; and in response to determining that the estimated post-treatment ultrafiltration rate exceeds the ultrafiltration rate threshold value, adjusting one or more operating parameters of the medical device.  
However, while Claim 1 of the ‘310 patent recites a user interface configured to be communicatively coupled to the one or more processors, wherein the processors receive the one or more weight values comprising a current weight of the user through the user interface, Claim 1 is silent on one or more sensor devices performing these features.  
Planas discloses systems and methods for monitoring and correcting defects and tubing installation errors for blood processing systems, as it solves the mutual problem of monitoring fluid pathways in blood treatment devices (Abstract; Paragraph [0023]).  Planas further discloses a sensor that provides a value of the user’s current weight in order to input a measured weight associated with the user (Paragraph [0045]; see weight scales, which are sensors providing a weight to the system’s processors).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user interface of Claim 1 of the ‘310 patent by replacing it with the one or more sensor devices that provide a value associated with the current weight of the user as taught by Planas because Planas discloses such a sensor device would provide a measured weight associated with the user (Paragraph [0045]).
Regarding instant Claims 26-32, Claims 2-8 of the ‘310 patent recite similar limitations to Claims 26-32 respectively.  Since independent Claim 1 has been rejected for double patenting for the reasons detailed above, Claims 26-32 are rejected over respective Claims 2-8.  
Regarding instant Claim 34, Claim 9 of the ‘310 patent recites a method, comprising:  receiving one or more values associated with a user of a medical device, the one or more values comprising a current weight of the user; determining an estimated post-treatment ultrafiltration rate based on the one or more values; comparing the estimated post-treatment ultrafiltration rate to an ultrafiltration rate threshold value; and in response to determining that the estimated post-treatment ultrafiltration rate exceeds the ultrafiltration rate threshold value, adjusting one or more operating parameters of the medical device.  
However, while Claim 8 of the ‘310 patent recites a user interface configured to be communicatively coupled to the one or more processors, wherein the processors receive the one or more weight values comprising a current weight of the user through the user interface, Claim 8 is silent on one or more sensor devices performing these features.  
Planas discloses systems and methods for monitoring and correcting defects and tubing installation errors for blood processing systems, as it solves the mutual problem of monitoring fluid pathways in blood treatment devices (Abstract; Paragraph [0023]).  Planas further discloses a sensor that provides a value of the user’s current weight in order to input a measured weight associated with the user (Paragraph [0045]; see weight scales, which are sensors providing a weight to the system’s processors).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user interface of Claim 8 of the ‘310 patent by replacing it with the one or more sensor devices that provide a value associated with the current weight of the user as taught by Planas because Planas discloses such a sensor device would provide a measured weight associated with the user (Paragraph [0045]).
Regarding instant Claims 35-37 and 39-44, Claims 10-16 of the ‘310 patent recite similar limitations to Claims 26-32 respectively.  Since independent Claim 1 has been rejected for double patenting for the reasons detailed above, Claims 26-32 are rejected over respective Claims 2-16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furuhashi et al. (herein referred to as “Furuhashi”, US Pat Pub. 2014/0102959), which was cited with respect to the grounds of rejection under 35 U.S.C. 101 detailed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	10/21/2022